FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                         Court of Appeals No. 12-13-00175-CV

                                Trial Court No. 60,671-A

Guy Sparkman

Vs.

Microsoft Corporation, SupportSpace, Inc. as agent for Microsoft Corp.,
Omar Franco, as agent for Microsoft Corp. and Robert Doe, as agent for
Microsoft Corp. and Karen Phillips
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $15.00    Guy Sparkman
Reporter's record                          $588.00    Matthew Milam
Indigent                                    $25.00    Guy Sparkman
Supreme Court chapter 51 fee                $50.00    Guy Sparkman
Filing                                     $100.00    Guy Sparkman
TOTAL:                                     $778.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 28th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk